Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 1 of 28. PagelD #: 414940

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
IN RE: NATIONAL PRESCRIPTION MDL No. 2804
OPIATE LITIGATION
Master Docket No.
This document relates to: 1:17-MD-02804-DAP
Roxie Whitley et. at. v. Purdue Pharma LP et al. Hon. Judge Dan A. Polster

Case No. 1:18-op-45598
and
Green County Fiscal Court v. Amerisource Bergen

Drug Corp. et al.
Case No. 1:18-op-46272

NOTICE OF SUGGESTION OF BANKRUPTCY OF FRED'S STORES OF
TENNESSEE, INC.

PLEASE TAKE NOTICE that on September 9, 2019, Fred’s, Inc. and its affiliated
entities, including Defendant Fred’s Stores of Tennessee, Inc., filed a voluntary petition for relief
under Chapter 11 of Title 11, United States Code § 11 U.S.C. 101 et seq. (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware. The case is docketed
as Case No. 19-11984. A copy of the Petition filed by Fred’s, Inc. is attached hereto as Exhibit
A and incorporated by reference.

PLEASE TAKE FURTHER NOTICE that pursuant to Section 362(a) of the Bankruptcy
Code, the Debtor’s filing of its voluntary petition operates as an automatic stay upon the
commencement or continuation of any litigation that could have been or was commenced before

the Petition date. Any relief from such stay must be sought in the Bankruptcy Court.
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 2 of 28. PagelD #: 414941

Respectfully submitted,

HALL BOOTH SMITH, P.C.

/s/ Julia Kavanagh

Jennifer S. Harrison, Esq., BPR# 22831
Julia M. Kavanagh, Esq. BPR # 28144
40 South Main Street, Suite 2800
Memphis, Tennessee 38103

(901) 620-4990 (Telephone)

(901) 620-4982 (Facsimile)
jharrison@hallboothsmith.com
jkavanagh@hallboothsmith.com

-and-

John E. Hall, Jr., Esq., BPR# 22415
191 Peachtree Street NE

Suite 2900

Atlanta, Georgia 30303

(404) 954-5000 (Telephone)

(404) 954-5020 (Facsimile)
jhall@hallboothsmith.com

Attorneys for Defendant, Fred's Stores of
Tennessee, Inc.
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 3 of 28. PagelD #: 414942

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Notice of Suggestion of

Bankruptcy was served via the Court’s ECF system to all counsel of record.

/s/ Julia Kavanagh

66234456-1
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 4 of 28. PagelD #: 414943

Exhibit A
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 5 of 28. PagelD #: 414944
Case 19-11984-CSS Doci1_ Filed 09/09/19 Page 1 of 24

Fill in this information to identify the case:

 

| United States Bankruptcy Court for the: '

District of Delaware
(State)

} Case number (if known): Chapter 11 QO Check if this is an

amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name Fred's, Inc.

 

2, Allothernames debtor used Dublin Aviation, Inc.
in the last 8 years

 

 

include any assumed names,
{rade names, and doing business
as names

 

 

 

3. Debtor's federal Employer 62 0634010
Identification Number (EIN) 2 SSS SS SSS ES

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business

2001 Bryan Street

 

 

 

 

 

Number Street Number Street
Suite 1550
P.O. Box
Dallas TX 75201
Cily Stale ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

 

 

 

 

 

 

 

 

 

 

Dallas
County
Number Street
Dublin GA
Cily State ZIP Code
5. Debtor’s website (URL) www.fredsinc.com
6. Type of debtor wi Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

QO Partnership (excluding LLP)
Q) Other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 6 of 28. PageID #: 414945
Case 19-11984-CSS Doci Filed 09/09/19 Page 2 of 24

Debtor Fred's, Inc.

Case number {if known)

 

Name

7. Describe debtor’s business

A. Check one:
QO Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44))
U) Stockbroker (as defined in 11 U.S.C. § 101(53A))
QO Commodity Broker (as defined in 11 U.S.C. § 101(6))
Q Clearing Bank (as defined in 11 U.S.C. § 781(3))
Wi None of the above

B. Check ail that apply:

O Tax-exempt entity (as described in 26 U.S.C. § 501)

O Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C) investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Sndustry Classification System) 4-digit code that best describes debtor. See
Lilly Wwaww. us cou ls quwTuu-digilsaliolal-assuvialivi-iaies-cudes .

 

424990.
8. Under which chapter of the Check one:
Bankruptcy Code is the Oo
debtor filing? Chapter 7
CL} Chapter 9

W Chapter 11. Check ail that apply:

CL) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

C) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Oa plan is being filed with this petition.

Q Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

MW The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

CI The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

 

 

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

 

12b-2.
im Chapter 12
WI No
QO) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
OC) No
W Yes. Debtor See Annex 1 Relationship Affilate
pistice Delaware When

affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

 

 

Official Form 201

 

MM / DD /YYYY
Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 7 of 28. PagelD #: 414946
Case 19-11984-CSS Doci1 Filed 09/09/19 Page 3 of 24

Debior Fred's, Inc. Case number (if kewe),

Name

 

 

11. Why is the case filed in this | Check aif that apply:

district? Q) Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.
Wa bankruptcy case concerning debtor's affiliate, general pariner, or partnership is pending in this district.

 

12. Does the debtor own orhave [4No

possession of any real QO) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property

that needs immediate Why does the property need immediate attention? (Check ail that apply.)

attention?

OC} it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

QO It needs to be physically secured or protected from the weather.

CO) it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

C1 Other

 

Where is the property?

 

Number Street

 

 

City Slate ZIP Code

Is the property insured?

QO) No

O) Yes. Insurance agency

 

Contact name

 

 

 

Phone
fo | Statistical and administrative information
13. Debtor’s estimation of Check one:
available funds 0 Funds will be available for distribution to unsecured creditors.

QO After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

; C) 1-49 (Wi 1,000-5,000 Q) 25,001-50,000
aa none number of C1 50-99 Q) 5,001-10,000 C) 50,001-100,000
Eecier= Q 100-199 © 10,001-25,000 OO) More than 100,000
O) 200-999
; C1} $0-$50,000 CJ $1,000,001-$10 million C1 $500,000,001-$1 billion
18. Estimated assets Q) $50,001-$100,000 QC) $10,000,001-$50 million CL) $1,000,000,001-$10 billion
W $100,001-$500,000 C) $50,000,001-$100 million C2 $10,000,000,001-$50 billion
O) $500,001-$1 million (2 $100,000,001-$500 million () More than $50 billion

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 8 of 28. PagelD #: 414947
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 4 of 24

 

 

 

Debtor Fred's, Inc. Case number (if knawa}
Name
. Q) $0-$50,000 C) $1,000,001-$10 million CI $500,000,001-$1 billion
16. Estimated liabilities Q $50,001-$100,000 OQ $10,000,004-$50 million Q) $1,000,000,001-$10 billion
W $100,001-$500,000 () $50,000,001-$100 million O) $10,000,000,001-$50 billion
U) $500,001-$1 million (2 $100,000,001-$500 million O) More than $50 billion

 

| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

17. Declaration and signature of = The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

 

 

 

 

 

debtor petition.

B® | have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executed on 09/09/2019

MM /DD/YYYY

X /s/ Joseph M. Anto Joseph M. Anto
Signature of aulhorized representative of debtor Printed name
Title Chief Executive Officer

18. Signature of attorney X /s/ Derek C. Abbott Date 09/09/2019

 

Signature of attorney for deblor MM /DD /YYYY

Derek C. Abbott

Printed name

Morris, Nichols, Arsht & Tunnell LLP

 

 

 

 

 

 

 

Firm name

1201 North Market Street, 16th Floor

Number Street

Wilmington Delaware 19899-1347
City State ZIP Code

(302) 658-9200 dabbott@mnat.com
Contact phone Email address

3376 DE
Bar number State

ep mp ra a a hg Pg ee meee eet

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 9 of 28. PagelD #: 414948
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 5 of 24

AFFILIATED ENTITIES
On the date hereof, each of the affiliated entities listed below (including the debtor in this
chapter 11 case) filed petitions for relief under chapter 11 of title 11 of the United States Code in
this Court. Contemporaneously with the filing of these petitions, these entities filed a motion

requesting the Court jointly administer their chapter 11 cases.

1. Fred’s Stores of Tennessee, Inc.

2. Fred’s, Inc.

3. National Equipment Management and Leasing, Inc.
4. National Pharmaceutical Network, Inc.

5. Reeves-Sain Drug Store, Inc.

6. Summit Properties-Jacksboro, LLC

7. Summit Properties-Bridgeport, LLC

8. 505 N. Main Opp, LLC

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 10 of 28. PagelD #: 414949
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 6 of 24

RESOLUTIONS OF
THE RESTRUCTURING COMMITTEE OF
THE BOARD OF DIRECTORS OF FRED’S INC.

September 8, 2019

On September 8, 2019, at a telephonic meeting of the restructuring committee of the
board of directors (such committee, the “Comittee”) of Fred’s Inc., a Tennessee corporation
(“Fred’s”), which is the sole stockholder or the indirect parent, as applicable, of each entity listed
on Exhibit A hereto (each, a “Company” and collectively with Fred’s, the “Companies’”), the
Committee took the following actions and adopted the following resolutions in accordance with
(i) Tennessee Code §48-18-201, and any successor statute, as it may be amended from time to
time, (ii) the Amended and Restated Bylaws of Fred’s, as amended, and (111) the Restated Charter
of Fred’s, as amended.

Authorization to Commence Chapter 11 Proceedings;
Authorization to Employ and Retain Requisite Professionals

WHEREAS, the Committee has reviewed and analyzed the materials presented by
Companies’ management and the Companies’ financial, legal, and other advisors and has held
numerous, extensive and vigorous discussions (including with management and such advisors)
regarding such materials and the liabilities and liquidity situation of the Companies, the short-
and long-term prospects of the Companies, the restructuring and strategic alternatives available
to the Companies, and the impact of the foregoing on the Companies’ business and operations
and has consulted with management and the Companies’ financial, legal, and other advisors
regarding the above; and

WHEREAS, the Committee has determined that it is necessary, advisable and in the best
interests of the Companies, and necessary and convenient to the purpose, conduct, promotion, or
attainment of the business and affairs of the Companies, that a petition be filed by each Company
seeking relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code’)
and that such Company undertake related actions.

NOW THEREFORE BE IT:

RESOLVED, that the Committee, in its best judgment, and after consultation with
management and the Companies’ financial, legal, and other advisors, has determined that it is
desirable and in the best interests of the Companies, their respective creditors and shareholders
that a voluntary petition for relief under chapter 11 of the Bankruptcy Code be filed;

RESOLVED FURTHER, that the “Authorized Officers” referenced in these resolutions
shall be, with respect to each Company, the Chief Executive Officer, Chief Restructuring
Officer, General Counsel and/or the Secretary of such Company or, where applicable, the Chief
Executive Officer, Chief Restructuring Officer, General Counsel and/or the Secretary of a
Company in such Company’s capacity as the sole member of a Company;

RESOLVED FURTHER, that each Authorized Officer, be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to execute and verify or certify a

4820-004 1-1797 v4

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 11 of 28. PagelD #: 414950
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 7 of 24

petition under chapter 11 of the Bankruptcy Code and to cause the same to be filed in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court’) at such time as
such officers shall determine;

RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to execute and file all pleadings,
schedules, lists, and other papers, and to take any and all actions that each such officer may deem
necessary or proper in connection with the foregoing resolutions;

RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage the law firm of Kasowitz
Benson Torres LLP (“Kasowitz”) as general bankruptcy counsel to represent and assist such
Company in carrying out their duties under the Bankruptcy Code and to take any and all actions
to advance such Company’s rights and interests, including filing any pleadings and making any
filings with regulatory agencies or other governmental authorities; and, in connection therewith,
each Authorized Officer be, and hereby is, authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and after the filing of each Company’s
chapter 11 case, and cause to be filed an appropriate application for authority to retain the
services of Kasowitz;

RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to continue engaging the services of
the law firm of Akin Gump Strauss Hauer & Feld LLP (“Akin Gump’) as special counsel under
section 327(e) of the Bankruptcy Code to represent and assist such Company with respect to
corporate, tax, and certain litigation matters and to take any and all actions to advance such
Company’s rights and interests, including filing any pleadings and making any filings with
regulatory agencies or other governmental authorities; and, in connection therewith, each
Authorized Officer be, and hereby is, authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and after the filing of each Company’s chapter 11
case, and cause to be filed an appropriate application for authority to retain the services of Akin
Gump;

RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage the law firm of Morris,
Nichols, Arsht & Tunnell LLP (“‘MNAT”) as Delaware counsel to represent and assist such
Company in carrying out their duties under the Bankruptcy Code and to take any and all actions
to advance such Company’s rights and interests, including filing any pleadings and making any
filings with regulatory agencies or other governmental authorities; and, in connection therewith,
each Authorized Officer be, and hereby is, authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and after the filing of each Company’s
chapter 11 case, and cause to be filed an appropriate application for authority to retain the
services of MNAT;

RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage Epiq Bankruptcy
Solutions LLC (“Epiq”’) as claims, notice and balloting agent to represent and assist such
Company in carrying out its duties under the Bankruptcy Code and to take any and all actions to

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 12 of 28. PagelD #: 414951
Case 19-11984-CSS Doci1 Filed 09/09/19 Page 8 of 24

advance such Company’s rights and interests; and, in connection therewith, each Authorized
Officer be, and hereby is, authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to and after the filing of each Company’s chapter 11 case, and
cause to be filed an appropriate application for authority to retain the services of Epiq;

RESOLVED FURTHER, that each Authorized Officer, be, and hereby is authorized and
empowered on behalf of, and in the name of, each Company to engage Berkeley Research
Group, LLC (“BRG”) as financial and restructuring advisor to represent and assist such
Company in carrying out its duties under the Bankruptcy Code and to take any and all actions to
advance such Company’s rights and interests; and, in connection therewith, each Authorized
Officer be, and hereby is, authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to and after the filing of each Company’s chapter 11 case, and
cause to be filed an appropriate application for authority to retain the services of BRG; and

RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to engage any other professionals as
deemed necessary or appropriate in their respective sole discretion to assist such Company in
carrying out its duties under the Bankruptcy Code, including executing appropriate retention
agreements, paying appropriate retainers prior to or after the filing of the Companies’ chapter 11
case, and filing appropriate applications for authority to retain the services of any other
professionals as any Authorized Officer-shall in their sole discretion deem necessary or desirable.

DIP Financing and Related Matters

RESOLVED FURTHER, that in the judgment of the Committee, it is desirable and in the
best interests of each Company, their creditors and other parties in interest, that such Company
shall be, and hereby is, authorized to obtain senior secured superpriority post-petition financing
(the “DIP Financing”) on the terms and conditions of the proposed debtor-in-possession
financing agreement or term sheet between the applicable Companies, as borrowers or
guarantors, as applicable, the financial institutions from time to time party thereto as lenders (the
“DIP Lenders”), the administrative agent and collateral agent (in such capacities, the “DIP
Agent’), and other agents and entities from time to time party thereto, substantially in the form
presented to the Committee on or in advance of the date hereof, with such changes, additions,
and modifications thereto as any Authorized Officer executing the same shall approve, such
approval to be conclusively evidenced by an Authorized Officer’s execution and delivery thereof
and to grant to the DIP Agent for itself and for the benefit of the DIP Lenders liens on
substantially all of the Companies’ assets with priority under sections 364(c) and (d) of the
Bankruptcy Code. The terms of the DIP Financing shall be reflected in a proposed interim DIP
order substantially in the form presented to the Committee on or in advance of the date hereof,
with such changes, additions, and modifications thereto as any Authorized Officer executing the
same shall approve, such approval to be conclusively evidenced by an Authorized Officer’s
execution and delivery thereof (the “Interim DIP Order’) to be submitted for approval to the
Bankruptcy Court;

RESOLVED FURTHER, that each Company will obtain benefits from the use of the
Companies’ collateral, including cash collateral, as that term is defined in section 363(a) of the
Bankruptcy Code, which is security for certain prepetition secured lenders (collectively, the

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 13 of 28. PagelD #: 414952
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 9 of 24

“Secured Lenders”) party to that certain Revolving Loan and Credit Agreement, dated April 9,
2015, as amended, among certain Companies as “Borrowers” and “Guarantors” thereunder as
applicable, Regions Bank, an Alabama bank, as administrative agent, co-collateral agent and
lender and Bank of America, N.A., as co-collateral agent and lender;

RESOLVED FURTHER, in accordance with section 363 of the Bankruptcy Code, each
Company will provide certain adequate protection to the Secured Lenders (the “Adequate
Protection Obligations”), as documented in the Interim DIP Order;

RESOLVED FURTHER, that the form, terms, and provisions of the Interim DIP Order to
which each Company is or will be subject, and the actions and transactions contemplated thereby
be, and hereby are, authorized, adopted, ratified and approved, and each Authorized Officer be,
and hereby is, authorized and empowered, in the name of and on behalf of each Company, to
take such actions and negotiate or cause to be prepared and negotiated and to execute, deliver,
perform, and cause the performance of, the Interim DIP Order, and such other agreements,
certificates, instruments, receipts, petitions, motions, or other papers or documents to which such
Company is or will be a party, including, but not limited to, any mortgage, security and pledge
agreement or guaranty agreement (collectively with the Interim DIP Order, the “DIP
Documents”), incur and pay or cause to be paid all fees and expenses and engage such persons,
in each case, in the form or substantially in the form thereof presented to the Committee on or in
advance of the [date hereof,] with such changes, additions, and modifications thereto as any
Authorized Officer executing the same shall approve, such approval to be conclusively
evidenced by an Authorized Officer’s execution and delivery thereof;

RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to file or
to authorize the DIP Agent to file any Uniform Commercial Code (the “UCC’) financing
statements, any other equivalent filings, any intellectual property filings and recordations and
any necessary assignments for security or other documents in the name of each Company that the
DIP Agent deems necessary or appropriate to perfect any lien or security interest granted under
the Interim DIP Order, including any such UCC financing statement containing a generic
description of collateral, such as “all assets,” “all property now or hereafter acquired” and other
similar descriptions of like import, and to execute and deliver, and to record or authorize the
recording of, such mortgages and deeds of trust in respect of real property of each Company and
such other filings in respect of intellectual and other property of each Company, in each case, as
the DIP Agent may reasonably request to perfect the security interests of the DIP Agent under
the Interim DIP Order;

RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to take all
such further actions, including, without limitation, to pay or approve the payment of adequate
protection, appropriate fees and expenses payable in connection with the Adequate Protection
Obligations and appropriate fees and expenses incurred by or on behalf of such Company in
connection with the foregoing resolutions, in accordance with the terms of the DIP Documents,
which shall in his or her sole judgement be necessary, proper, or advisable to perform any of
such Company’s obligations under or in connection with the Interim DIP Order or any of the

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 14 of 28. PagelD #: 414953
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 10 of 24

other DIP Documents and the transactions contemplated therein and to carry out fully the intent
of the foregoing resolutions;

RESOLVED FURTHER, that the Authorized Officers of Fred’s, by the signature of any
one or more of them, be and each of them individually is hereby duly authorized and empowered
to negotiate, make, execute and deliver in the name of Fred’s any agreement or agreements with
Regions Bank, an Alabama bank, as administrative and collateral agent (together with its
successors and assigns in such capacity, “Administrative Agent”) for the DIP Lenders, Regions
Bank and Bank of America, N.A., as co-collateral agents (“Co-Collateral Agents’), and such
DIP Lenders, with respect to financial or credit accommodations to the Companies, certain
affiliates of Fred’s or others, which agreement or agreements (and any and all amendments
thereto and renewals and extensions thereof) may contain any terms and provisions whatsoever
which any of the said officers may deem appropriate, including, but not limited to, provisions for
one or more Companies to (i) borrow monies from the DIP Lenders on a secured revolving credit
basis in such amounts as may be mutually agreed to from time to time among certain affiliates of
Fred’s, Administrative Agent, Co-Collateral Agents, the DIP Lenders and any of said officers of
the Companies, (ii) grant to Administrative Agent, for the benefit of the DIP Lenders and certain
of their affiliates, a lien upon all or any portion of the real and personal assets held, owned or
controlled by the Companies as security for any indebtedness at any time owing to the DIP
Lenders, (iii) waive its right to trial by jury and other rights it may have as deemed appropriate
by any of said officers, and (iv) execute in favor of Administrative Agent, for the benefit of the
DIP Lenders and certain of their affiliates, guaranties or other undertakings on behalf of one or
more Companies;

RESOLVED FURTHER, that any Authorized Officer of Fred’s hereby is duly authorized
and empowered to deal in any way whatsoever with Administrative Agent, Co-Collateral Agents
and the DIP Lenders pursuant to any agreements or undertakings entered into with
Administrative Agent, Co-Collateral Agents and the DIP Lenders, including, without limitation,
to pledge, mortgage, grant a security interest in, assign, endorse, negotiate, deliver, or otherwise
hypothecate or transfer to Administrative Agent, for the benefit of the DIP Lenders and certain of
their affiliates, any and all assets now or hereafter held, owned, or controlled by the Companies,
and for that purpose to execute and deliver to Administrative Agent, Co-Collateral Agents and
the DIP Lenders any and all Credit Agreements, notes, mortgages, deeds of trust, security deeds,
assignments, subordinations, schedules, designations, transfers, endorsements, contracts,
instruments of pledge, guaranties, agreements, financial statements, or other instruments or
communications whatsoever; to make remittances and payments by checks, drafts or otherwise;
to withdraw funds or other property from any account maintained with Administrative Agent,
Co-Collateral Agents or any DIP Lender; and to do and perform all other acts and things deemed
by such officer or designee to be necessary, convenient or proper to carry out any such
agreements or undertakings;

RESOLVED FURTHER, that any Authorized Officer of Fred’s hereby is duly authorized
and empowered to deal in any way whatsoever with Administrative Agent, Co-Collateral Agents
or any DIP Lender and to enter into interest rate protection agreements, foreign exchange
agreements, commodity price protection agreements, or other interest or currency exchange rate
or commodity price hedging arrangements, as such officer or designee may deem necessary or
advisable;

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 15 of 28. PagelD #: 414954
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 11 of 24

RESOLVED FURTHER, that any Authorized Officer of Fred’s is hereby authorized and
empowered to endorse the name of Fred’s to any and all checks, drafts, and other instruments or
orders for the payment of money, payable to Fred’s or its order for the purpose of depositing
same in any account or accounts of Administrative Agent, for the benefit of the DIP Lenders,
with any bank, banker, or trust company or any of the branches of any said bank, and to deal
with any and all such checks, drafts, and other instruments or orders for the payment of money
and the proceeds thereof as the property of the DIP Lenders;

RESOLVED FURTHER, that any bank, banker or trust company be, and it hereby is,
authorized and requested to receive for deposit to the credit of Administrative Agent, for the
benefit of the DIP Lenders, without further inquiry, all such checks, drafts and other orders or
instruments for the payment of money, payable to Fred’s or its order, and that said bank shall be
under no liability to Fred’s for the disposition which Administrative Agent may or shall make of
the said instruments or the proceeds thereof;

RESOLVED FURTHER, that all actions that any such officer or agent has done or may
do in pursuance of any of said agreements or to facilitate transactions thereunder is hereby
ratified and approved;

RESOLVED FURTHER, that the powers and authorization hereby conferred by this
Committee be binding upon Fred’s until such time when notice of any changes, modifications, or
rescissions thereof have been duly communicated to Administrative Agent and Co-Collateral
Agents and accepted by Administrative Agent and Co-Collateral Agents in writing; and

RESOLVED FURTHER, that the Secretary of Fred’s be and hereby is duly authorized
and empowered to attest any of the foregoing instruments or agreements on behalf of Fred’s, to
affix thereto the seal of Fred’s and to certify to the passage of the foregoing resolutions under the
seal of Fred’s.

General

RESOLVED FURTHER, that each Authorized Officer be, and hereby is, authorized and
empowered on behalf of, and in the name of, each Company to (i) take or cause to be taken any
and all such further actions and to prepare, execute and deliver or cause to be prepared, executed
and delivered and, where necessary or appropriate, file or cause to be filed with the appropriate
governmental authorities, all such necessary or appropriate instruments and documents, (ii) incur
and pay or cause to be paid all fees and expenses associated with or arising out of the actions
authorized herein, and (iii) engage such persons as any Authorized Officer shall in their sole
discretion deem necessary or desirable to carry out fully the intent and purposes of the foregoing
resolutions and each of the transactions contemplated thereby, such determination to be
conclusively established by the taking or causing of any such further action;

RESOLVED FURTHER, that all lawful actions of any kind taken prior to the [date
hereof] by the Authorized Officers, or any person or persons designated or authorized to act by
an Authorized Officer, which acts would have been authorized by the foregoing resolutions,

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 16 of 28. PagelD #: 414955
Case 19-11984-CSS Doci1 Filed 09/09/19 Page 12 of 24

except that such acts were taken prior to the adoption of such resolutions, are hereby severally
ratified, confirmed, approved and adopted as acts of the Company;

RESOLVED FURTHER, that the signature of any Authorized Officer on any document,
instrument, certificate, agreement or other writing shall constitute conclusive evidence that such
officer deemed such act or thing to be necessary, advisable or appropriate; and

RESOLVED FURTHER, that any Authorized Officer be, and hereby is, authorized and
empowered to certify and to furnish such copies of these resolutions as may be necessary and
such statements of incumbency of the corporate officers of each Company as may be requested.

Approval of Certain Actions of Subsidiaries

WHEREAS, Fred’s, as the sole stockholder or the indirect parent, as applicable, of each
Company listed on Exhibit A hereto, desires to adopt and approve certain resolutions in the form
attached hereto as Annex 1 (collectively, the “Company Resolutions’); and

WHEREAS, the Committee has reviewed and considered, and deems it advisable and in
the best interests of Fred’s and its direct and indirect subsidiaries for Fred’s to adopt and approve
the Company Resolutions.

NOW THEREFORE BE IT:

RESOLVED, that the Company Resolutions are advisable and in the best interests of
Fred’s and each of its direct and indirect subsidiaries and are authorized, approved an adopted in
all respects.

otk ck ook ok oe ok ak ook

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 17 of 28. PagelD #: 414956
Case 19-11984-CSS Doci Filed 09/09/19 Page 13 of 24

 

 

 

 

 

 

 

 

 

 

 

Exhibit A
Companies
Company Jurisdiction Managing Body

National Equipment Tennessee Board of Directors:
Management and Leasing, Inc. Joseph Anto
Fred’s Stores of Tennessee, Inc. Delaware Board of Directors:

Joseph Anto
National Pharmaceutical Florida Board of Directors:
Network, Inc. Joseph Anto
Reeves-Sain Drug Store, Inc. Tennessee Board of Directors:

Joseph Anto
Summit Properties-Jacksboro, Arkansas Sole Member:
LLC Fred’s Stores of Tennessee, Inc.
Summit Properties-Bridgeport, Arkansas Sole Member:
LLC Fred’s Stores of Tennessee, Inc.
505 N. Main Opp, LLC Delaware Sole Member:

Fred’s Stores of Tennessee, Inc.

 

 

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 18 of 28. PagelD #: 414957
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 14 of 24

Annex 1
Company Resolutions

(Attached)

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 19 of 28. PagelD #: 414958

Case 19-11984-CSS Doc1 Filed 09/09/19 Page 15 of 24

Official Form 201A (12/15)

[If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 1] of the
Bankruptcy Code, this Exhibit “A” shall be completed and attached to the petition ]

UNITED STATES BANKRUPTCY COURT

 

 

DISTRICT OF DELAWARE
x
In re
Fred’s Inc. Case No. 19- (___)
Chapter 11
Debtor.’
x

Attachment to Voluntary Petition for Non-Individuals Filing for
Bankruptcy under Chapter 11

1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC

file number is 001-14565.

2019,

2. The following financial data is the latest available information and refers to the debtor’s condition on May 4,
a. Total assets $474.774.000
b. Total debts (including debts listed in 2.c., below) $380.167.000

c. Debt securities held by more than 500 holders

Approximate

 

 

 

 

 

number of
holders:
secured [] unsecured 0 subordinated O $
secured [ unsecured im subordinated Oo $
secured unsecured O subordinated 0 $
secured [] unsecured oO subordinated oO $
secured unsecured O subordinated mM §$
d. Number of shares of preferred stock 0 outstanding
e. Number of shares of common stock 35,460.99 loutstanding™

Comments, if any: None of the Debtor’s securities are held by more than 500 holders

3. Brief description of debtor’s business: Fred’s, Inc., together with its subsidiaries, sells general merchandise
through its retail discount stores and full service pharmacies. The company, through its stores, offers health, beauty,
and personal care products; household cleaning supplies, disposable diapers, pet foods, and paper products; and
various general merchandise, and food and beverage products to low, middle, and fixed income families located in
smal!- to medium-sized towns.

 

ta

The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s Inc. (4010); National Equipment Management and
Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510); Summit
Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp, LLC (5850).
The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, TX 75201.

This number includes approximately 3,600,000 of shares owned by Fred’s, Inc. that are not publicly traded.

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 20 of 28. PagelD #: 414959
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 16 of 24

4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more
of the voting securities of debtor:

Alden Global Capital LLC
Heath B. Freeman

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 21 of 28. PagelD #: 414960
Case 19-11984-CSS Doci1 Filed 09/09/19 Page 17 of 24

CaM eane Cheol emai

Debtor Name: Fred’s, Inc., et al.
LJ check if this is an

District of Delaware amended filing

United States Bankruptcy Court for the:

Case Number (If known):

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30

Largest Unsecured Claims and Are Not Insiders 12/15
A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not

include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
holders of the 30 largest unsecured claims.

Amount of unsecured claim

 

 

 

 

 

 

 

Name of creditor and complete mailing Name, telephone number, Nature ofthe claim Indicate if
address, including zip code and email address of (forexample, trade claim is lf the claim is fully unsecured, fill in only unsecured
creditor contact debts, bank loans, contingent, claim amount. If claim is partially secured, fill in total
professional unliquidated, claim amount and deduction for value of collateral or
services, and or disputed setoff to calculate unsecured claim.
government
contracts)
Total claim, if Deduction Unsecured
Partially secured forvalueof — claim
collateral or
setoff
RICHARD H SAIN PHONE: 615-278-3123 TRADE/VENDOR 56,575,743.00
2719 JAMES EDMON CT RSAIN@REEVESSAIN.COM
MURFREESBORO, TN 37129
BRADLEY WOOLDRIDGE PHONE: 855-273-3924 TRADE/VENDOR $6,554,925.00
3254 BROWN RD
SPRING HILL, TN 37174
PPS DATA LLC CONTACT: JEFF JOHNSON, TRADE/VENDOR $1,825,501.26
5241S, ST. STREET 2 PRESIDENT
MURRAY, UT 84107 PHONE: 855-214-2356
FAX: 855-214-2356
INFO@PROVIDERPAY.COM
DELOITTE CONSULTING LLP CONTACT: SARAH TRADE/VENDOR $1,737,826.56
850-2ND STREET SW SUITE 700 CHAPMAN, DIRECTOR
CALGARY AB, AB T2P 187 PHONE: 416-601-6150
CANADA FAX: 403-264-2871
SACHAPMAN@DELOITTE.CA
UXC ECLIPSE (USA) LLC CONTACT: BRIAN DEMING, TRADE/VENDOR $1,207 ,487.41
1775 TYSONS BLVD. PRESIDENT
TYSONS, VA 22102 PHONE; 212-965-6400
CWHITEHEAD@UXCECLIPSE.
COM
RECKITT BENCKISER CONTACT: RAKESH KAPOOR, TRADE/VENDOR $677,243.42
399 INTERPACE PARKWAY PO BOX CEO
225 PHONE: 973-404-2600
PARSIPPANY, NJ 70540 FAX; 973-404-5700
SUSTAINABILITY@RB.COM _ -
Official Form 204 Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims Page 1

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 22 of 28. PagelD #: 414961
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 18 of 24

Debtor: Fred’s, Inc.

Name, telephone number,

Nature of the claim

Case Number (if known):

Amount of unsecured clalm

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and complete mailing Indicate if
address, including zip code and email address of (for example, trade: claimis ‘f:the claim is fully unsecured, fill in only unsecured
creditor contact debts, bank loans, — contingent, claim amount. If claim is partially secured, fill in total
professional unliquidated, claim amount and deduction for value of collateral or
services, and or disputed setoff to calculate unsecured claim.
government
contracts)
Tota! claim, if Deduction Unsecured
partially secured for value of claim
collateral or
setoff
7 GRANT THORNTON LLP CONTACT: JEFFREY T. TRADE/VENDOR $665,373.51
100 E. WISCONSIN AVENUE BRADFORD, PARTNER
MILWAUKEE, WI 53020 PHONE: 212-370-4520
FAX: 414-289-9910
JEFF.BRADFORD@US.GT.CO
M
8 NOVUS MEDIA LLC CONTACT: DAVE MURPHY, TRADE/VENDOR $615,210.13
2 CARLSON PARKWAY SUITE 400 CEO
4TH FLOOR PHONE: 888-229-4656
PLYMOUTH, MN 55447 DAVID. MURPHY@NOVUSME
DIAINC.COM ee
9 BIO-LAB INC CONTACT: LAWRENCE TRADE/VENDOR $613,760.53
1735 NORTH BROWN RD PO BOX GUTHRIE; AMANDA CARDANI
300002 PHONE: 678-502-4000
LAWRENCEVILLE, GA 30049 FAX: 877-592-1119
LAWRENCE.GUTHRIE@BIOLA
BINC.COM;HCARDANI@KIK
CORP.COM
10 JDA SOFTWARE INC CONTACT: GIRISH RISHI, CEO TRADE/VENDOR $531,332.40
14400 N 87TH ST PHONE: 480-308-3949
SCOTTSDALE, AZ 85260
11 BWICOMPANIES CONTACT: JIM BUNCH, CEQ = TRADE/VENDOR $509,187.76
4924 HICKORY HILL P.O. BOX 990 PHONE: 901-367-2941
MPHS, TN 38115 FAX: 903-838-5615
12. RUBBERMAID INCORPORATED CONTACT: JEFFERY P TRADE/VENDOR $486,751.04
9999 EAST 121 STREET KEOHANE, DIR SALES
FISHERS, IN 46037 PHONE: 704-987-4672
FAX: 704-987-4507
EDI.NOTIFY@NEWELLCO.CO
M
13. A.T.KEARNEY INC CONTACT: TODD HUSEBY, LITIGATION $469,740.00
227 WEST MONROE STREET PARTNER
CHICAGO, IL 60606 PHONE: 312-648-0111
TODD.HUSEBY @ATKEARNEY.
COM
14 UNILEVER HPC - USA CONTACT: ALAN JOPE, CEO TRADE/VENDOR $462,821.50
5250 E. RAINES RD. PHONE: 919-782-0919
MEMPHIS, TN 38118
15. BANK OF AMERICA NA CONTACT: AMY WATSON TRADE/VENDOR $457,208.53
414 UNION ST PHONE: 615-749-3377
NASHVILLE, TN 37219
16 DURACELL DISTRIBUTING INC CONTACT: THOM LACHMAN, TRADE/VENDOR $414,269.54
1209 ORANGE STREET CEO
WILMINGTON, DE 19801 PHONE: 800-551-2355
FAX: 203-791-3039
DAVIS.NC@DURACELL.COM
17 RB HEALTH (US) LLC CONTACT: RAKESH KAPOOR, TRADE/VENDOR $397,950.98
399 INTERPACE PARKWAY P.O. BOX. CEO
225 PHONE: 973-404-2600
PARSIPPANY, NJ 70540 FAX: 973-404-5700
_ SUSTAINABILITY @RB.COM
Official Form 204 Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims Page 2

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 23 of 28. PagelD #: 414962
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 19 of 24

Debtor: Fred’s, Inc.

Nature of the claim

Case Number (if known):

Indicate if

Amount of unsecured claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and complete mailing . Name, telephone number,
address, including zip code and emall address of (for example, trade — claim is lf the claim is fully unsecured, fill in only unsecured
. creditor contact debts, bank loans, —_ contingent, claim amount. lf claim is partially secured, fill in total
professional unliquidated, claim-amount.and deduction for value of collateral or
services, and ordisputed setoff to calculate unsecured claim.
government
contracts)
Total claim, if Deduction : Unsecured
partially secured for value of ' claim
* collateral or
: setoff
18 REYNOLDS CONSUMER CONTACT: LANCE MITCHELL, TRADE/VENDOR $384,051.94
1900 W FIELD COURT CEO
LAKE FOREST, IL 60045 PHONE: 312-648-0111
KATHY.GILLILAND@REYNOLD
SBRANDS.COM = _
19 BAYER HEALTHCARE LLC CONTACT: WERNER TRADE/VENDOR $383,081.44
100 BAYER ROAD BAUMANN, CEO
PITTSBURGH, PA 15205 PHONE: 574-252-3317
CHRIS.CRAMER@BAYER.COM
:
SHIRLEY.BEACH@BAYER.CO
M
20 RETAIL TECH CONTACT: ROBERT SPINNER, TRADE/VENDOR $382,635.32
1501 PARK ROAD CEO
CHANHASSEN, MN 55317 PHONE: 877-580-9687
FAX: 952-830-0493
POS@RETAILTECINC.COM
21  AONRISK INSURANCE CONTACT: GREG CASE, CEO TRADE/VENDOR $370,132.00
1900 16TH ST. STE 1000 PHONE: 303-758-7688
DENVER, CO 80202
22  EMSON CONTACT: EDDIE MISHAN, TRADE/VENDOR $359,436.00
225 5TH AVE.SUITE 800 CEO
NEW YORK, NY 10001 PHONE: 212-795-6851
FAX: 212-213-1518
23 MAYBELLINE GARNIER CONTACT: FREDERIC ROZE, TRADE/VENDOR $353,107.62
P.O. BOX 8805 CEO
LITTLE ROCK, AR 72231 PHONE: 901-758-8449
— FAX: 501-955-8671
24 JOHNSON & JOHNSON CONTACT: ALEX GORSKY, TRADE/VENDOR $336,813.45
199 GRANDVIEW RD CEO
SKILLMAN 85580 PHONE: 732-524-0400
EDIREQUESTS@CONBR,JNJ.C
OM
25 PFIZER INC CONTACT: JOHN P TRADE/VENDOR $333,219.60
9289 OAKENGATE COVE SIMLETON, SR CREDIT RISK
CORDOVA, TN 38016 ANALYST
PHONE: 901-367-2941
FAX: 901-751-4419
JOHN.SIMELTON @PFIZER.CO
M
26 JAKKS PACIFIC INC. CONTACT: STEPHEN G. TRADE/VENDOR $301,146.53
KEVIN KILLIAN BERMAN, CEO
KOWLOON/ HONG KONG PHONE: 212-929-9278
CHINA CONSUMERS@JAKKS.COM
27 HALLMARK MARKETING CONTACT: CRAIG LORENZEN, TRADE/VENDOR $282,344.22
P.O. BOX 73642 SR CREDIT SUPERVISOR
CHICAGO, IL PHONE: 816-274-4498
FAX: 816-274-7171
CRAIG.LORENZEN@HALLMAR
K.COM
28 CONAIR CORPORATION CONTACT: RONALD T TRADE/VENDOR $281,972.15
1 CUMMINGS POINT ROAD DIAMOND, CEO
STANFORD, CT 69040 PHONE: 901-365-0768
PETETASHIE AOL.COM
Official Form 204 Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims Page 3

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 24 of 28. PagelD #: 414963
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 20 of 24

 

 

Debtor: Fred’s, Inc. Case Number (if known):
Name of creditor and complete mailing Name, telephone number, Nature of the claim — Indicate if Amount of unsecured claim
address, including zip code and email address of (forexample, trade clainvis Ifthe claim is fully unsecured, fill in only unsecured
creditor contact debts, bank loans, ‘contingent, | claim amount, If claim is partially secured, fill in total
professional unliquidated, claim amount and deduction for value of collateral or
services, and ordisputed  setoffto calculate unsecured claim.
government
contracts}
Total claim, if Deduction Unsecured
Partially secured for value of claim
collateral or
setoft
29 WORLD AND MAIN (CRANBURY) CONTACT: BRYAN YEAZEL, TRADE/VENDOR $281,479.67
324A HALF ACRE ROAD CEO
CRANBURY, NJ 85120 PHONE: 973-404-2600
ANTHONYDEROSA@ WORLD
ANDMAIN.COM
30 P&LDEVELOPMENTS LLC CONTACT: JOHN J FRANCIS, = TRADE/VENDOR $280,702.26
609-2 CANTIAGUE ROCK RD cco
WESTBURY, NY 11590 PHONE: 516-795-6851

FAX: 516-986-1769
HDINSMORE@PLDEVELOPM
ENIECOM

 

Official Form 204 Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims Page 4

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 25 of 28. PagelD #: 414964
Case 19-11984-CSS Doci1 Filed 09/09/19 Page 21 of 24

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re; Chapter 11

FRED’S, INC., et al.,' Case No. 19- ()

Debtors. Joint Administration Requested

 

CONSOLIDATED CORPORATE OWNERSHIP STATEMENT

Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
attached hereto as Exhibit A is an organizational chart reflecting all of the ownership interests in
Fred’s, Inc. (““Fred’s’’) and certain of its debtor subsidiaries and affiliates, as debtors and debtors
in possession in the above-captioned chapter 1] cases (collectively, the “Debtors”). Fred’s, on

behalf of the Debtors, respectfully represents the following:

1, Each Debtor listed in Exhibit A is 100% owned by its direct parent.

a Fred’s is a publically traded corporation. Alden Global Capital LLC and Heath B.
Freedman each directly or indirectly owns, control, or holds, with power to vote, 5% or more of

the voting securities of Fred’s.

 

'The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s, Inc. (4010); National Equipment Management and
Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510); Summit
Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp, LLC (5850).
The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, TX 75201.

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 26 of 28. PagelD #: 414965
Case 19-11984-CSS Doci1 Filed 09/09/19 Page 22 of 24

EXHIBIT A

Organizational Chart

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 27 of 28. PagelD #: 414966

Case 19-11984-CSS Doci1 Filed 09/09/19 Page 23 of 24

 

 

TY Wt pageng
Aq U parayey)
ITI ‘ddo ureyw ‘N S0¢

 

 

 

XL UF pagyendy
YY Ut parsuvyD
YT ‘Vodespug-sanredorg yurums

 

 

 

 

XL UF pepAeNO
UV UF parouey
ITT ‘o10qsyov [-sanradorg yum s

 

 

 

 

SIN UF pageng
NL UF pateueyc)
‘NUT ‘aI0IS SnIG uUIVS-saazzyJ

 

 

 

 

 

. “Tel OF pozeney)
‘OUT SPIOMIAN] [eoNsdeuLLYY euoneN,

 

 

 

 

 

q

 

XL
9S SIO ‘ON ‘OW ‘SSI SW TAS ‘NI “TU ‘V9 “Tad UY “TV SNL UF pegrend XL ‘OS SIO ‘ON ‘OWI ‘SIN WT SADT ‘NT “TV “Ted YY “TV UF pagten?
AC UF pereyD NI Uf pororeyD
‘OUT ‘93SSIDUIT JO Sar0Is Spor ‘ouy ‘dursvaT pur yuouraseuey yuowdmby JeuoneN

 

 

 

 

 

 

 

 

VD Ul payrend
NIL UI paroyey
‘ONI ‘S.Gaut

 

 

HYALONGLS ALVYOdYOD S.daaA

 
Case: 1:17-md-02804-DAP Doc #: 2622 Filed: 09/19/19 28 of 28. PagelD #: 414967
Case 19-11984-CSS Doc1 Filed 09/09/19 Page 24 of 24

Fill In this information to identify the case and this filing:

’
Debtor Name Fred's Inc.

United Stales Bankruptcy Court for the: District of Delaware
{Slate}

Case number (if known):

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 1215

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

ee Declaration and signature

 

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

0

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

BP O OOOCODA

Other document that requires a declaration _Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
Insiders; Consolidated Corporate Ownership Statement

 

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on _ 09/09/2019 X —/s/ Joseph M. Anto

MM/DD/YYYY Signature of individual signing on behalf of debtor

 

Joseph M. Anto

Printed name

 

Chief Executive Officer
Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Indlvidual Debtors
